          Case 1:18-cr-00153-CM Document 228 Filed 07/29/19 Page 1 of 5


                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York


                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     July 29, 2019

BY ECF
The Honorable Colleen McMahon
Chief United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Darren Thomas, 18 Cr. 153 (CM)

Dear Chief Judge McMahon:

       The defendant in this case, Darren Thomas, is scheduled to be sentenced on August 1,
2019, at 3:00 p.m., having pled guilty to conspiracy to commit bank fraud. For the reasons set forth
below, the Government submits that a sentence within the Stipulated Guidelines Range of 8 to 14
months’ imprisonment is warranted in this case.

   A. Offense Conduct

       Count One in the above captioned Indictment charges the defendant with conspiracy to
commit bank fraud, in violation of Title 18, United States Code, Section 1349. From at least in or
about August 2017 to November 2017, the defendant conspired to commit bank fraud through her
involvement in a counterfeit check scheme.

        Specifically, the defendant and other known and unknown co-conspirators created and
deposited counterfeit checks that appeared to draw from various victim businesses’ bank accounts.
These counterfeit checks were deposited into the bank accounts of various colluding
accountholders at Capital One, N.A. The defendant and other scheme participants then withdrew
funds off of these counterfeit checks before the various banks realized the fraud. (See Presentence
Investigation Report dated June 27, 2019 (“PSR”), ¶¶ 8-13).

   B. Procedural History

        The defendant was initially charged by sealed Complaint dated February 9, 2018. A grand
jury returned an indictment on February 22, 2018 that charged the defendant and six co-defendants
with conspiracy to commit bank fraud and aggravated identity theft, in violation of Title 18, United
States Code, Sections 1344 and 1028A.
          Case 1:18-cr-00153-CM Document 228 Filed 07/29/19 Page 2 of 5
Hon. Colleen McMahon                                                                         Page 2
July 29, 2019
       The defendant was arrested on February 20, 2018, presented before the James L. Cott,
United States Magistrate Judge, and released on bail subject to home detention with GPS
monitoring, among other conditions. (See Dkt. No. 25.) On June 11, 2018, the District Court
removed the condition of home detention.

       On January 11, 2019, the defendant entered a guilty plea, pursuant to a plea agreement,
before the Honorable Katharine H. Parker, United States Magistrate Judge, to conspiracy to
commit bank fraud. The District Court accepted the plea allocution by order dated January 14,
2019. (See Dkt. No. 164.)

       On June 27, 2019, the Probation Office issued the final Presentence Report, which,
consistent with the parties’ plea agreement, calculates a Guidelines range of 8 to 14 months’
imprisonment based upon an offense level of 11, adjusted for a loss amount of $40,000 to $95,000,
and a Criminal History Category of I. The Government is seeking restitution in the total amount
of $38,251.24 for Capital One, N.A.

        All of the other defendants in this case have entered guilty pleas and already been sentenced
as follows:
                • Sire Gaye to two months’ imprisonment on November 14, 2018,
                • Sierra Cameron to eight months’ imprisonment on February 8, 2019,
                • Pierre Schneider to eight months’ imprisonment February 27, 2019,
                • Widolph Brumaire to a term of 41 months’ imprisonment on May 14, 2019,
                • Anthony Castillo to time served on June 19, 2019, and
                • Robbie Black to a term of 30 months’ imprisonment on July 9, 2019.

   C. Adjustment to Pre-Trial Supervision

        Though the Presentence Report states that the defendant has been compliant with the terms
of his pre-trial release, the Pretrial Office alerted the parties that the defendant was arrested in
Brooklyn, New York on April 17, 2019. Records from Kings County Criminal Court reflect that
the defendant was arraigned on criminal possession of stolen property in the fifth degree in
violation of New York Penal Law § 165.40, possession of a forged instrument in the third degree
in violation of New York Penal Law § 170.20, aggravated unlicensed operation of a motor vehicle
in the third degree in violation of New York Vehicle and Traffic Law § 511, and unsafe turning
and failure to signal in violation of New York Vehicle and Traffic Law § 1163.

        On July 15, 2019, the defendant pled guilty to a single count of driving without a license
in violation of New York Vehicle and Traffic Law § 509(1) and the remaining charges were
dismissed.

   D. Discussion

       1. Applicable Law

       The Guidelines still provide important guidance to the Court following United States v.
Booker, 543 U.S. 220 (2005), and United States v. Crosby, 397 F.3d 103 (2d Cir. 2005). Although
Booker held that the Guidelines are no longer mandatory, it also held that they remain in place and
          Case 1:18-cr-00153-CM Document 228 Filed 07/29/19 Page 3 of 5
Hon. Colleen McMahon                                                                          Page 3
July 29, 2019
that district courts must “consult” the Guidelines and “take them into account” when sentencing.
Booker, 543 U.S. at 264. As the Supreme Court stated, “a district court should begin all sentencing
proceedings by correctly calculating the applicable Guidelines range,” which “should be the
starting point and the initial benchmark.” Gall v. United States, 552 U.S. 38, 49 (2007).

        After that calculation, however, a sentencing judge must consider seven factors outlined in
Title 18, United States Code, Section 3553(a): (1) “the nature and circumstances of the offense
and the history and characteristics of the defendant”; (2) the four legitimate purposes of sentencing,
as set forth below; (3) “the kinds of sentences available”; (4) the Guidelines range itself; (5) any
relevant policy statement by the Sentencing Commission; (6) “the need to avoid unwarranted
sentence disparities among defendants”; and (7) “the need to provide restitution to any victims,”
18 U.S.C. § 3553(a)(1)-(7). See Gall, 552 U.S. at 50 & n.6.

        In determining the appropriate sentence, the statute directs judges to “impose a sentence
sufficient, but not greater than necessary, to comply with the purposes” of sentencing, which are:

       (A)     to reflect the seriousness of the offense, to promote respect for the law, and to
               provide just punishment for the offense;
       (B)     to afford adequate deterrence to criminal conduct;
       (C)     to protect the public from further crimes of the defendant; and
       (D)     to provide the defendant with needed educational or vocational training, medical
               care, or other correctional treatment in the most effective manner.

18 U.S.C. § 3553(a)(2).

       2. A Sentence Within the Stipulated Guidelines Range is Appropriate in this Case.

        The Government respectfully submits that the application of the statutory sentencing
factors set forth in Title 18, United States Code, Section 3553(a) weigh heavily in favor of a
sentence within the Stipulated Guidelines Range of 8 to 14 months’ imprisonment. A Guidelines
sentence is necessary here to reflect the seriousness of the offense, to promote respect for the law,
to provide just punishment, to afford adequate deterrence to this defendant and other similarly
situated individuals, and to protect the public from further crimes of the defendant. See 18 U.S.C.
§ 3553(a)(2)(A)-(C).

       First, a sentence within the Guidelines Range is necessary to reflect the seriousness of the
offense, to promote respect for the law, and to provide just punishment. See 18 U.S.C.
§ 3553(a)(2)(A).

       As the Government has previously set forth in other sentencing submissions in this case,
schemes of this kind present a major problem and expense for financial institutions and the
consumers they serve. Counterfeit check schemes are widespread, and, because of the use of
legitimate businesses’ account information on the counterfeit checks, difficult to detect and to stop.
Here, the bank fraud conspiracy in which the defendant was involved was prolific, involving
numerous co-conspirators, accounts, and transactions, and sophisticated, involving exactly the
kind of business accounts that can accumulate substantial losses. A significant sentence for
           Case 1:18-cr-00153-CM Document 228 Filed 07/29/19 Page 4 of 5
Hon. Colleen McMahon                                                                                       Page 4
July 29, 2019
defendants involved in such schemes is necessary to reflect the seriousness, and the effects, of
such crimes.

       Also relevant is the defendant’s role in the offense conduct. The defendant was linked to
a substantial amount of fraud, with an intended loss amount of $86,305.72 and an actual loss
amount of $38,251.24 based upon fraudulent activity occurring through twenty separate accounts.
As described below and as reflected in the loss amount, 1 Thomas had a more substantial role than
many other members of the conspiracy.

        Two of the defendant’s co-defendants had higher loss amounts: Widolph Brumaire and
Robbie Black. However, those co-defendants’ social media communications and the chronology
of fraudulent transactions show that, in important respects, Thomas was treated as an equal
participant in the conspiracy. On November 21, 2017, Robbie Black provided to Thomas the
personal identifying information of a particular accountholder (identified in the Complaint as
Collusive Accountholder-6). Black also provided Thomas with a screenshot of the account’s
balance. In other words, Black shared account information with Thomas for his independent use.
(This particular account was shut down because of fraudulent activity shortly thereafter.) Widolph
Brumaire received the information for a particular victim business (identified in the Complaint as
Victim Business-2) on August 31, 2017, which information was subsequently used by Thomas on
numerous counterfeit checks that Thomas deposited in early October 2017.

        Moreover, the defendant’s own social media activity reflects efforts to recruit
accountholders willing to allow their accounts to be employed in the scheme. The role of recruiting
accountholders was an essential part of the fraud, as the scheme required a steady supply of new
accounts through which counterfeit checks could pass. For example, on his Snapchat account, the
defendant posted a photograph of stacks of cash with a message “#NoPromises . . . Get Next to
Me,” thereby advertising the possibility of profits and inviting an online audience to work with
him (“Get Next to Me”). In at least two other Snapchat postings captured by agents during the
investigation, the defendant posted photographs of large amounts of cash. For example, Thomas
posted four wads of $20 bills with a message: “SHAMELESS [emoji] .. YOU LIL KIDS UNDER
100-200 Stay In Your Lane.” In a second example, Thomas posted a single stack of cash being
withdrawn from an ATM with text that read: “I’m Your Bosses BOSS. REMEMBER THAT.”
These posts, in addition to being oriented towards recruitment, reveal the defendant’s access to
and control over the proceeds of the scheme.

        Second, a sentence within the Stipulated Guidelines range is necessary to protect the public
and provide effective deterrence. As set forth in the PSR, the defendant has previously engaged
in the same kind of fraud as in the present offense. On July 25, 2017, the defendant was arrested
in New Jersey in possession of a laptop, printer, 167 blank watermarked checks, and ten or more
bank-related items (including debit or credit cards, checks, and deposit slips) belonging to five or
more victims. (PSR ¶ 41). The items found in his possession are the exact tools needed to engage
in a counterfeit check scheme like the defendant was engaged in here.

       Moreover, the timing of the defendant’s arrest is particularly significant. The conspiracy
to which the defendant pled guilty in this case began in August 2017, and the defendant was

1
  Sierra Cameron, Pierre Schneider, Sire Gaye, and Anthony Castillo each were held responsible for an intended loss
in the range of $15,000 to $40,000.
           Case 1:18-cr-00153-CM Document 228 Filed 07/29/19 Page 5 of 5
Hon. Colleen McMahon                                                                          Page 5
July 29, 2019
involved in fraudulent transactions through the fall of 2017. In other words, the defendant
brazenly continued to engage in fraud immediately after his New Jersey arrest in July 2017. The
defendant demonstrated himself to be undeterred by this interaction with law enforcement.

       Furthermore, the defendant was arrested in April 2019 while on supervised release for this
offense, after having pled guilty to the offense conduct. Though the charges related to bank fraud
were ultimately dismissed, the defendant’s interaction with law enforcement and his driving
without a license is a troubling indication that the fact of his supervision has not been an effective
deterrent. The defendant’s request for a sentence of time served is inadequate to address the need
for deterrence. The defendant’s previous interaction with law enforcement in July 2017 was
inadequate to deter him from engaging in the instant offense in the months that followed. The
defense offers no explanation for why this arrest will be more effective.

        Third, as to general deterrence, a sentence within the Guidelines Range would send a
message to others who would consider committing bank fraud (at the cost of banks and/or innocent
victims) that such conduct carries serious consequences. The Government respectfully submits
that a nontrivial term of incarceration is necessary to deter the defendant from future offenses, and
to achieve the sentencing goal of protecting the public.

      E. Conclusion

       For the reasons set forth above, the Government respectfully submits that a sentence within
the Guidelines Range of 8 to 14 months’ imprisonment would be fair and appropriate in this case.


                                                      Respectfully submitted,

                                                      GEOFFREY S. BERMAN
                                                      United States Attorney for the
                                                      Southern District of New York


                                                  By: _____________________________
                                                      Mollie Bracewell
                                                      Assistant United States Attorney
                                                      (212) 637-2218



cc:      James Froccaro, Esq. (via ECF)
